Citation Nr: 1748450	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  15-00 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include a chronic schizoaffective disorder, a bipolar disorder, an anxiety disorder, depression, and posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of a head injury.  

3.  Entitlement to an initial higher (compensable) rating for residuals of a left index finger injury, with a scar.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 2000 to August 2002.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia.

The issues have been consolidated and recharacterized to comport with the evidence of record.  

The Veteran withdrew his Board hearing request in May 2016.  See May 2016 Report of General Information.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran maintains that he suffered from psychiatric symptoms before he separated from service, including being angry and short-tempered, hearing voices, and thinking people knew something about him.  He also reports that a friend of his committed suicide during his period of service and that he has psychiatric problems as a result of military sexual trauma (MST).  The Veteran further indicates that he suffered a head injury while on a disciplinary training period in 2000.  He states that he bumped his head on a building while picking up trash at Keesler Air Force Base in Mississippi.  The Veteran also reports that he was slapped in the head by an airman.  He indicates that since his period of service, he has suffered symptoms, including light-headedness, headaches, and nausea.  
The Veteran is competent to report having certain psychiatric problems, as well as a head injury during service, and certain psychiatric problems and symptoms he thought were related to a head injury, such as light-headedness, headaches, and nausea, since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Post-service private treatment records show treatment for variously diagnosed psychiatric disorders, including a psychosis, not otherwise specified; a chronic schizoaffective disorder, bipolar type; and a chronic schizoaffective disorder, depressed type, as well as treatment for a personality disorder, not otherwise specified.  There are no diagnoses of record of PTSD.  Such records do not specifically show treatment for residuals of a head injury, but do indicate that the Veteran was treated for headaches.  

The Board observes that the Veteran has not been afforded VA examinations, with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims file, as to his claims for service connection for a psychiatric disorder, to include a chronic schizoaffective disorder, a bipolar disorder, an anxiety disorder, depression, and PTSD, and for residuals of a head injury.  Such examinations must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Additionally, as to the Veteran's claim for a higher rating for his service-connected residuals of a left index finger injury, with a scar, the Board observes that he was last afforded a scars examination for the VA (performed by QTC Medical Services) in June 2012.  The diagnosis was status post a healed scar, left distal index finger, flexor side.  The examiner reported that the Veteran's scar was not painful or unstable.  The Veteran was also afforded a hand and finger conditions examination for the VA (performed by QTC Medical Services) in June 2012.  The diagnosis was a left index finger strain with a healed scar.  Since that time, in an October 2017 statement, the Veteran's representative reported that the Veteran asserted that his left finger scar was painful and that his current rating did not reflect the true nature of his disability.  
The Board notes that the Veteran has not been afforded a VA examination, as to his service-connected residuals of a left index finger injury, with a scar, in well over six years.  Additionally, the record raises a question as to the current severity of his service-connected disability.  As such, the Board finds it necessary to remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

The Board also notes that April 2004 and June 2004 treatment reports from Dr. Schwartzer indicate that the Veteran was receiving Supplemental Security Income (SSI) through the Social Security Administration (SSA).  As SSI benefits are in some cases awarded for disability, the AOJ should attempt to such records on remand.  38 U.S.C.A. § 5103A (c)(3); 38 C.F.R. § 3.159(c)(2).  

Finally, the Board notes that the Veteran was not provided notice regarding PTSD claims based on in-service personal assault or harassment in accordance with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) and 38 C.F.R. § 3.304(f)(5).  The Board observes that the when a Veteran's claim for service connection for psychiatric disorder, to include a chronic schizoaffective disorder, a bipolar disorder, an anxiety disorder, depression, and PTSD, is based, at least in part, on a purported in-service personal assault, VA has a heightened notification obligation whereby it must (1) notify him of alternative forms of evidence that may serve to corroborate his account, to include the opinion of a medical professional, (2) suggest other potential sources of evidence, and (3) assist the Veteran submit evidence from alternative sources by providing additional time for such submission after an adequate notice letter has been provided.  See 38 C.F.R. § 3.304(f)(5); see also Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011); Gallegos v. Peake, 22 Vet. App. 329 (2008).  

The Board notes that the RO has not specifically sent a duty to assist letter as to a claim for service connection for a psychiatric disorder, to include a chronic schizoaffective disorder, a bipolar disorder, an anxiety disorder, depression, and PTSD, related to a personal assault.  Therefore, the RO must send the Veteran an appropriate development letter.  

Accordingly, the case is REMANDED for the following actions:  

1.  Send the Veteran a notification letter informing him of the information and evidence required to substantiate psychiatric, to include PTSD, claims based on in-service personal assault or harassment in accordance with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) and 38 C.F.R. § 3.304(f)(5).  In particular, the notice must advise the Veteran that evidence from sources other than his service records and evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  He should also be requested to provide additional details regarding his reported in-service stressor(s).  

2.  After obtaining any necessary releases, obtain copies of any outstanding treatment records, to include updated records from Dr. Schwartzer.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

3.  Secure any records associated with the Veteran's award of SSI benefits from SSA.

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine if he meets the criteria for a diagnosis of PTSD or any other psychiatric disorder.  The entire claims file, including all electronic files, must be reviewed by the examiner.  
The examiner must indicate whether the Veteran meets the criteria for a DSM-5 diagnosis of PTSD, and if so, the examiner should identify the stressor(s) upon which such diagnosis is based.  If a PTSD diagnosis is deemed appropriate, the VA examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) the Veteran exhibited any behavioral changes during service that are reflective of the occurrence of an in-service MST.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether such disability is at least as likely as not (50 percent probability or greater) related to the Veteran's active service, to include as a result of any in-service MST.  
The examiner must also specifically acknowledge and discuss the reports by the Veteran of psychiatric problems during service and since service, as well as the Veteran's treatment for psychiatric problems within approximately sixteen months of service separation.  The examination report must include a complete rationale for all opinions expressed.  

5.  Schedule the Veteran for an appropriate VA examination to determine the onset and etiology of his claimed residuals of a head injury.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current residuals of a head injury, to include headaches.  
Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (50 percent probability or greater) that any currently diagnosed residuals of a head injury, to include headaches, are related to and/or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss the Veteran's reports of head injury during service, as well as his reports of symptoms he believes are related to a head injury, to include headaches, since service.  

The examination report must include a complete rationale for all opinions expressed.  

6.  Schedule the Veteran for an appropriate VA examination to determine the extent and severity of his service-connected residuals of left index injury, with a scar.  The entire claims file, including all electronic files, must be reviewed by the examiner.  All indicated tests must be conducted and all signs and symptoms of the service-connected residuals of a left index finger injury, with a scar, should be reported in detail.  

The examination report must include a complete rationale for all opinions expressed.  

7.  Finally, readjudicate the issues on appeal.  If the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


